DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
The double patenting rejection has been withdrawn in light of the filing the Terminal Disclaimer filed on 07/01/2022.


Allowable Subject Matter
Claims 1- 20 are pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
In (claims 1, 11 and 20), the prior art on record does not explicitly disclose “determining, by the contextual information server, whether the non-image content is sufficient to satisfy the request for the contextual information; in response to determining that the non-image content is insufficient to satisfy the request for the contextual information: transmitting to the user device, by the contextual information server, an additional request for the image content; receiving from the user device, by the contextual information server, and responsive to the additional request, the image content that is included as part of the active resource displayed in the application environment; and generating, by the contextual information server, and based on both the image content and the non-image content, a contextual information card as the contextual information relevant to the active resource; in response to determining that the non-image content is sufficient to satisfy the request for the contextual information: generating, by the contextual information server, and based on only the non-image content, the contextual information card as the contextual information relevant to the active resource; transmitting to the user device, by the contextual information server, the contextual information card; andPage 2 of 14Patent Application No. 17/063,212 Attorney Docket No. ZS202-21183Response to 03/15/2022 Office Actioncausing, by the contextual information server, the contextual information card to be displayed at the user ”.
As dependent claims 2-10 and 12-19 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165